     Case 4:19-cv-04563 Document 3-7 Filed on 11/21/19 in TXSD Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


DISH NETWORK L.L.C.,                          §
                                              §      Civil Action No. 4:19-cv-4563
               Plaintiff,                     §
                                              §
       v.                                     §
                                              §
DOES 1-15, d/b/a Freetvall.com,               §
Freetvall.net, Freetvall.xyz, Freetvall.me,   §
Freetvall.live, Livetvcafe.com,               §
Livetvcafe.net, Livetvcafe.me,                §
Time4tv.com, Time4tv.net, Time4tv.me,         §
Cricket-tv.net, Cricket-tv.me,                §
Tv4embed.com, and A1livetv.com,               §
                                              §
               Defendants.                    §
                                              §

                [Proposed] Order Granting Plaintiff DISH Network L.L.C.’S
                     Motion for Leave to Conduct Expedited Discovery

       Having considered the motion for leave to conduct expedited discovery filed by Plaintiff

DISH Network L.L.C. (“DISH”), and good cause appearing, the Court Grants the motion and

Orders that:

       1.      DISH may immediately serve the subpoenas attached as Exhibits 1-7 to the

declaration of Stephen Ferguson, on the relevant third-party service providers to identify

Defendants and to obtain the documents solicited in those subpoenas.

       2.      To the extent additional third parties are identified in the discovery responses that

are reasonably likely to have identifying information concerning Defendants, DISH shall be

entitled to serve subpoenas on same in a manner consistent with the subpoenas approved in

paragraph 1 above.

       It is so Ordered.

Dated:___________________                            ________________________________
                                                     United States District Judge
